 

 

  

y a “ao 245B (Rev. 02/08/2019} Judgment in a Criminal rey Case (Modified) Page 1 of 1

   

‘UNITED STATES DISTRICT COURT jy, 98 2019
SOUTHERN DISTRICT OF CALIFORNIA

CLERK, Ws. CNSTRICT couRT

United States of America . JUDGMENT

oy , (For Offenses Commi

 

 

 

Ismael De La Cruz-Penaloza Case Number: 3: 19-13 22966 7

. Bridget Kennedy

Defendant's Attorney

REGISTRATION NO. 86728298

THE DEFENDANT:
x] pleaded guilty to count(s) 1 of Complaint

(1 was found guilty to count(s)

 

 

 

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such coun which involve the following offense(s):
‘Tite & Section ‘Nature of Offense i. a . "Count Number(s)
8: 1325 oe - ILLEGAL ENTRY (Misdemeanor) - BO , | 1
Cl The defendant has been found not guilty on count(s) oan oe
oO ‘Count(s) . _-___, dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby crt to the custody of the > United States Bureau of Prisons to be
imprisoned for a term of:

Kr SERVED en ee = days

mI Assessment $10 WAIVED —&) Fine: WAIVED.

& Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents i in
the defendant’s possession at the time of arrest upon their deportation or removal,

L] Court ‘Tecommends defendant be deported/temoved with relative, _ charged in case

 

~ ITIS ORDERED that the defendant shall notify the United: States Attorney for this district within 30 days .
of any change of name, residetice, or mailing. address until all fines, restitution, costs, and special assessments _
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and |

- United States Attorney of any material change in the defendant’ $ economic circumstances.

Friday, July 26, 2019.
Date of Imposition of Sentence ~*

 

LE a | Michael J. Seng
DUSM HONORABLE MICHAEL J. SENG
. UNITED STATES MAGISTRATE JUDGE

 

' Received

 

Clerk’s Office Copy os ee a  3:194}-29968

 

 
